            Case 1:19-cv-02601-VM Document 149 Filed 02/11/21 Page 1 of 1




                                         February 9, 2021

VIA ECF
                                                                                         2/11/2021
Honorable Victor Marrero
U.S. District Court
Southern District of New York
500 Pearl Street, Suite 1610
New York, NY 10007

          Re:    In re European Government Bonds Antitrust Litigation
                 No. 19-cv-02601-VM (S.D.N.Y.)

Dear Judge Marrero:

        We write on behalf of Plaintiffs in the above-referenced action. In accordance with Rule
II.H of Your Honor’s Individual Practices, we respectfully request leave to file under seal
Plaintiffs’ Fourth Amended Consolidated Class Action Complaint (“FAC”). The FAC cites and
discusses chatroom transcripts that have been designated by a cooperating bank (“Cooperating
Bank”) as Highly Confidential under the terms of a Confidentiality Agreement between Plaintiffs
and the Cooperating Bank. Consistent with the Court’s rules, Plaintiffs submit herewith a copy of
the proposed redacted filing.

       The Cooperating Bank asserts that the redacted portions of the FAC are entitled to
confidentiality because they contain non-public, confidential, proprietary, commercial, and/or
customer information. In addition, the Cooperating Bank asserts that under English law, there is
a general common law duty of confidentiality owed to clients.

          We are available at the Court’s convenience to discuss these matters should the Court so
desire.

                                    Respectfully submitted,

s/ Gregory S. Asciolla         s/ Kristen M. Anderson                 s/ Vincent Briganti
Gregory S. Asciolla            Kristen M. Anderson                    Vincent Briganti
LABATON                        SCOTT+SCOTT ATTORNEYS                  LOWEY DANNENBERG,
SUCHAROW LLP                   AT LAW LLP                             P.C.
140 Broadway                   230 Park Ave., 17th Floor              44 S. Broadway, Suite 1100
New York, NY 10005
Telephone: 212-907-0700          Defendants in the above-referenced matter are hereby
Facsimile: 212-818-0477          directed to respond, by joint letter, to Plaintiffs'
gasciolla@labaton.com            request to file the FAC under seal (Dkt. No. 144)
                                 setting forth their position with respect to the
                                 request.
                              Class
cc: All counsel of record (via ECF)
                                   2/11/2021
